Citation Nr: 1020523	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  05-32 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected status post meniscal tear with degenerative 
changes of the right knee.  

2.  Entitlement to service connection for a claimed bilateral 
foot disorder to include bilateral hammer toes.  

3.  Entitlement to service connection for a claimed low back 
disorder.  



ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran had active service from August 1991 to April 
1992, including service in Southwest Asia during the Persian 
Gulf War.  She also had more than 20 years of service in the 
Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 RO rating decision.  

In March 2008, the Board issued a decision that inter alia 
reopened the previously-denied claims of service connection 
for a bilateral foot disorder and low back disorder and 
remanded those issues, along with the issue of an evaluation 
of the service-connected right knee disorder, to the RO for 
further development.  

The RO issued a rating decision in August 2008 that granted 
separate service connection for instability of the right knee 
as secondary to degenerative joint disease, with an initial 
rating of 10 percent assigned on August 4, 2008.  

This issue is not currently before the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where a claim for 
service connection is granted during the pendency of an 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review concerning the compensation level 
or the effective date assigned for the disability).  

The Board remanded the case again in December 2008 for 
further evidentiary development.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
Persian Gulf War syndrome, as well as the issues of service 
connection for irritable bowel syndrome, chronic fatigue 
syndrome, fibromyalgia, a skin disorder and pain problems 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and refer them to 
the AOJ for appropriate action.  

The issues of service connection for bilateral foot and low 
back disorders are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

The Board acknowledges that additional records were 
associated with the claims folder after the most recent SSOC.  
However, the majority of these records consist of either 
copies of records previously considered or pertain to the 
Veteran's service connection claims, which are being remanded 
for additional development.  

There is one notation of a complaint of right knee pain in 
March 2009.  However, this evidence is redundant of medical 
evidence of record and is therefore not "pertinent" to the 
claim.  38 C.F.R. § 20.1304(c).  Crucially, there were no 
range of motion studies at that time.  Accordingly, no waiver 
is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided herein decided has been 
accomplished.  

2.  The service-connected right knee disability is shown to 
be manifested by arthritis and loss of motion, but is not 
shown to be manifested by limitation of flexion to 15 
degrees, limitation of extension to 20 degrees or other 
findings reflective of ankylosis.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected status post meniscal tear 
with degenerative changes of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes (DCs) 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided herein has been accomplished.  

In January 2009, the AMC sent the Veteran a letter advising 
her that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for an increased rating.  

The Board also finds that the January 2009 letter, as well as 
an additional letter from the RO dated in April 2003, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2003 and January 2009 letters specifically advised 
the Veteran that VA was responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  

These letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that her claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The Veteran was notified of the requirements of Dingess in 
the above-referenced January 2009 letter, as well as in 
additional letters from the RO dated in March 2007 and 
October 2008.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim on 
appeal.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

This decision, however, was recently vacated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements, and a VA 
examination report dated in August 2008.  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded her 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not 
contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

The Veteran's right knee disability is currently 20 percent 
disabling under DC 5260.  As noted in the Introduction, the 
Veteran was awarded a separate 10 percent rating for right 
knee instability under DC 5257.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  She has not appealed this matter.  
Accordingly, any findings as to right knee instability will 
not be considered in the instant decision.  

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent rating is 
warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.   

Other DCs are for potential application in rating the right 
knee disorder.  A 20 percent rating is warranted for 
extension limited to 15 degrees.  A 30 percent rating is 
appropriate for extension limited to 20 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

Under 38 C.F.R. § 4.71a, DC 5256 higher evaluations are 
warranted for varying degrees of ankylosis.  In this case, 
however, there is no objective evidence that the Veteran's 
right knee is ankylosed.  

DC 5258, dislocated semilunar cartilage, does not avail the 
Veteran as it carries a maximum 20 percent rating.  As such, 
DCs 5256 and 5258 are clearly inapplicable to this case.  

Finally, DC 5003 pertaining to degenerative arthritis, which 
rates based on loss of motion, is applicable.  However, this 
code does not avail the Veteran as she is already in receipt 
of a 20 percent rating based on loss of motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  


Analysis

As noted, the Veteran's right knee disability is rated as 20 
percent disabling, under DC 5260 (loss of right leg flexion).  
See 38 C.F.R. § 4.71a.  

The Veteran complained of right knee swelling and discomfort 
in November 2003.  No range of motion testing was completed 
at that time.  

Significantly, however, at the August 2008 VA joints 
examination right knee range of motion testing revealed 
extension to 15 degrees and flexion to 90 degrees.  

In February 2008, the Veteran presented for VA treatment 
after falling on ice, at which time she complained of right 
knee swelling.  The right knee range of motion testing 
revealed extension to 0 degrees and flexion to 110 degrees.  
MRI testing revealed degenerative changes with cartilage loss 
and a small oblique tear of the medial meniscus.  

While the Veteran has reported right knee pain which causes 
difficulty with ambulation, she does not exhibit a functional 
loss due to pain that would equate with a 30 percent rating 
under either Code 5260 or Code 5261.  38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.45, 4.71a; DeLuca.  

Moreover, while the Veteran has reported frequent swelling, 
locking, fatigue and weakness of the right knee, at no time 
has there been evidence of additional functional loss due to 
weakness, excess fatigability or incoordination.  38 C.F.R. 
§§ 4.40 and 4.59.  

While the Board acknowledges the complaints of pain and 
certain deficits concerning variously-described daily 
activities, the record shows that she is correctly 
compensated by the 20 percent rating assigned for her 
service-connected status post meniscal tear with degenerative 
changes of the right knee based on the demonstrated range of 
motion findings and there is no evidence warranting 
additional disability based on functional loss due to pain.  

Specifically, during the August 2008 VA examination, when the 
Veteran's right knee range of motion was most restricted, she 
was still able to achieve extension to 15 degrees considering 
her complaints of pain, which corresponds precisely to a 20 
percent rating under DC 5261.  Moreover, her ability to flex 
her right knee to 90 degrees is well beyond the 15 degrees 
required for an increased disability rating under DC 5260.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

However, this case does not provide a basis for assigning a 
higher disability evaluation for the status post meniscal 
tear with degenerative changes of the right knee.  

The Board's findings are based on schedular evaluation.  The 
Board has also considered whether extraschedular evaluation 
is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claim for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a total disability rating based on 
individual unemployability (TDIU) is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Crucially, however, the Veteran has not asserted, and indeed 
medical evidence of record does not support a finding of, 
unemployability caused by her service-connected right knee 
disability.  Consequently, the Board finds that consideration 
of a TDIU claim is not appropriate at this time.  


ORDER

An increased rating in excess of 20 percent for the service-
connected status post meniscal tear with degenerative changes 
of the right knee is denied.  


REMAND

With regard to the claims of service connection for bilateral 
foot and low back disorders, the Veteran was afforded a VA 
joints examination in August 2008 at which time she was 
diagnosed with plantar calluses and degenerative joint 
disease of the lumbar spine.  

With respect to the bilateral feet, the examiner indicated 
that "We have extensively reviewed her c-file and on her 
discharge physical examination, we do see mention of her foot 
problems in 1996.  I have gone back over the records in 1991, 
through her extensive file, and I cannot find specific notes 
as to podiatry problems at that point . . . I cannot locate 
the specific events that we are required to."  

A review of the Veteran's extensive service treatment record 
(STR) indicates that, in October 1991, she presented to the 
podiatry clinic complaining of bilateral foot pain.  She was 
diagnosed with bilateral hallux abducto valgus and bilateral 
hammer toes.  

With respect to the low back, the Veteran reporting falling 
off a truck in 1991 while in Saudi Arabia and injuring her 
back.  The examiner indicated that "Once again, her back is 
mentioned as a problem during her discharge physical 
examination, although the back events are not clear."  

The STR reveals that, in early January 1992, the Veteran was 
diagnosed with lumbar strain.  Two days later, the Veteran 
fell while walking on a boardwalk and complained of back 
pain.  

The Veteran was subsequently injured in Saudi Arabia at the 
end of January 1992 when she fell of a truck and fractured 
her right wrist.  Additionally, the Veteran was involved in a 
motor vehicle accident (MVA) in August 1995 and sustained a 
lumbar sprain.  

While the examiner indicated that the Veteran's claims file 
was reviewed in conjunction with the examination, it does not 
appear that the file was thoroughly reviewed or that all 
pertinent evidence was considered, as the examiner obviously 
failed to comment on the clinical findings regarding the 
Veteran's complaints of and treatment for her bilateral feet 
and low back during service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  

For these reasons, the Board finds that it cannot make a 
fully informed decision based on the August 2008 VA 
examination report, and another VA examination should be 
obtained.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that she identify any additional 
healthcare providers who have recently 
treated her for her bilateral foot and 
low back disorders, and provide 
sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

Regardless of the Veteran's response, 
the RO should obtain all treatment 
records from the VAMC dated from August 
2008 to the present and associate those 
records with the claims file.  

2.  Thereafter, the RO should schedule 
the Veteran for a VA examination to 
determine the nature and likely etiology 
of her claimed bilateral foot and low 
back disabilities.  All necessary 
special studies or tests should be 
accomplished.  

It is imperative that the examiner 
review the evidence in the claims file, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  

Following examination of the Veteran, 
the examiner should specifically offer 
an opinion as to the following:  

(a).  Is it is at least as likely as not 
(50 percent probability or more) that 
the Veteran has a bilateral foot 
disability that had its clinical onset 
during her military service?  

(b).  If not, it is at least as likely 
as not (50 percent probability or more) 
that the Veteran has a bilateral foot 
disability related, through continuity 
of symptoms, to military service?  

(c).  Is it is at least as likely as not 
(50 percent probability or more) that 
the Veteran has a low back disability 
that had its clinical onset during her 
military service?  

(d).  If not, is it at least as likely 
as not (50 percent probability or more) 
that the Veteran has a low back 
disability related, through continuity 
of symptoms, to military service?  

The examiner(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claims of 
service-connection, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO should furnish to the Veteran a 
Supplemental Statement of the Case and 
afford her an appropriate opportunity 
for response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


